Citation Nr: 1736362	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-28 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for deviated septum.

2. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's Spouse and Sister



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge at a November 2016 Travel Board hearing.  A copy of the transcript is associated with the record.


FINDINGS OF FACT

1. Deviated septum did not manifest in service and is unrelated to service. 

2. Obstructive sleep apnea did not manifest in service and is unrelated to service.

3. Obstructive sleep apnea is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1. Deviated septum was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2. Obstructive sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2016).

3. Obstructive sleep apnea is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a June 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has satisfied its duty to seek relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file.  The Veteran has not indicated, and the record does not suggest, that additional VA treatment records, private treatment records, or relevant social security records exist which have not already been associated with the claims file.

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The file was held open for the submission of additional evidence.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103.

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159 (c)(4).  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran attended a July 2010 VA examination, however, no medical opinion was issued with respect to the etiology of the Veteran's claimed deviated septum and sleep apnea.  The Board finds that a VA opinion in this instance is unnecessary.  As for the Veteran's deviated septum claim, the Veteran has testified that his septum disorder is the result of an in-service injury.  However, as explained below, documentation in service treatment records directly contradicts this assertion.  As such, the second McClendon requirement is not satisfied, and a VA medical opinion is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).  Similarly, a medical opinion is not warranted regarding the etiology of sleep apnea, as the Veteran has not asserted that it is directly related to military service, the Board has determined that service-connection is not warranted for deviated septum, and the Veteran has provided no evidence showing a causal relation between the Veteran's service-connected PTSD and sleep apnea.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II. Service Connection for Deviated Septum

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran asserts that while serving aboard the USS Gary he was struck in the face by a fuel nozzle, which weighed approximately 25 pounds.  The Veteran testified that he was knocked unconscious and was treated by a corpsman.  The Veteran asserts that due to the limited medical facilities on the ship and the limited medical expertise of the corpsman, his deviated septum went undiagnosed.  The Veteran testified that he underwent surgery in 2010 to repair the deviated septum.  He indicated that he is in receipt of service connection for a jaw disorder and headaches stemming from the same in-service incident.  In a December 2013 statement, the Veteran indicated that he sought treatment during the remainder of his service, however, was told that his breathing and sinus problems were the result of allergies.

In testimony at the Veteran's Board hearing and in statements submitted to the Board, the Veteran's wife and sister both asserted that they noticed differences in the Veteran's ability to breath during service and in the immediate aftermath.  The Veteran's wife reported that he lost his sense of smell.  Both the Veteran's wife and sister testified that they have medical experience, as a nurse and Navy corpsman, respectively.  The Veteran's sister testified to her belief that the Veteran should have been removed from the USS Gary and taken to a facility for more extensive diagnostic testing, to include an x-ray, which she believes would have revealed a deviated septum.

The Veteran is competent to report that he experiences difficulty breathing and pain in his nose, when these symptoms were first identified, and to what incident he believes these symptoms are related.  In addition, the Veteran's wife and sister are competent to report their observations with respect to the Veteran and what the Veteran communicated to them.  However, the statements are inconsistent with the service records and are accorded lessened probative value. 

The Veteran's May 1992 enlistment examination revealed a normal nose and sinuses upon physical examination.  Service treatment records document an August 30, 1997, closed head injury with possible mild concussion resulting from the Veteran being struck in the right side of the forehead by the nozzle of a fuel line.  The Veteran denied neck pain, numbness or tingling to extremities.  He reported head pain, slight dizziness, and a mildly upset stomach.  Slight swelling to the right side of the forehead and two small lacerations were noted.  There was no bleeding.  There is no reference to an injury to the nose or sinuses.  Service treatment records due document treatment for sinus issues, however, they are diagnosed as allergies.  

At the Veteran's March 1999 separation examination, physical examination revealed a normal nose and sinuses.  In the Veteran's report of medical history, he specifically denied any nose trouble, sinusitis, bone or joint deformity, or frequent trouble sleeping.  In filling out his report of medical history, the Veteran did report headaches, unconscious/mild concussion, jaundice, broken left wrist, lump on the right side below the navel, genital warts, chronic lower back pain, and foot pain.  The Veteran did not reference any nose, sinus, or relevant condition.  

At the Veteran's July 2010 VA examination, the examiner reported that the Veteran was first diagnosed with a deviated septum in 2008.  The Veteran had been treated over the years with nasal sprays and antihistamines without effect.  The Veteran underwent corrective surgery in April 2010.  The examiner did not provide an opinion as to the etiology of the Veteran's deviated septum, but did reference the in-service incident.

VA treatment records document pre-operative consultations prior to an April 9, 2010, septoplasty and turbinate reduction.  Records reference the in-service head injury, but do not suggest that it led to the deviated septum.  Rather, April 2010 notes state that the Veteran "was struck across the left side of the head dislocating his jaw" and knocking him unconscious.  A September 2009 otolaryngology consult reports that the Veteran had nasal obstruction for years and was diagnosed with obstructive sleep apnea in 2004, but makes no reference to the in-service incident.  A March 20, 2008, otolaryngology consult provides the earliest documentation of septal deviation and turbinate hypertrophy, but again makes no reference to the incident.  In a March 10, 2008 primary care note, the Veteran specifically denied a history of stuffiness and examination of the nose makes no reference to the deviated septum.  In short, VA treatment records do not document a link between the Veteran's in-service injury and his deviated septum, including at the time of diagnosis.

The Veteran submitted a January 2017 statement from a private physician, which concluded that "it is at least likely as not or more likely than not that the sleep apnea caused from the deviated septum is related to the Veteran's military service."  An October 2016 statement from the same physician makes a similar statement.  A November 2013 statement from the same physician links the Veteran's breathing difficulty to the in-service incident. 

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To the extent that the July 2010 VA examiner and private examiner opine that the Veteran's deviated septum is related to his military service, the Board finds that these opinions are based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Contemporaneous treatment records make no reference to an in-service injury to the Veteran's nasal structure, there is no documentation of any relevant diagnosis, complaint, or treatment, physical examination upon separation was normal, and the Veteran specifically denied any relevant history or symptoms upon separation.  In short, the main premise of these opinions, that the Veteran injured his nose while in service, is inaccurate.  

The Board has also considered the lay statements of record, to include those of the Veteran, his wife, and his sister that he has had difficulty breathing since the August 1997 incident.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not indicated that a medical professional previously diagnosed him with a deviated septum during service.  In regard to the post-service report that he has had problems since service, we find such assertions inconsistent with the contemporaneous record and such assertion is not credible.  The reports are inconsistent with the treatment and symptoms documented at the time of injury, the Veteran's denial of pertinent pathology at separation, and the separation examination disclosing that the nose and sinuses were normal.

The recent post-service lay statements by the Veteran and his family members are outweighed by the clinical evidence of record.  The medical evidence of record is afforded greater probative value than the lay assertions of the Veteran and his family members, as the Board finds the contemporaneous medical records to be more credible.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, the Board acknowledges the medical training of both the Veteran's wife and sister, however, it is of note that neither were present at the time of the Veteran's August 1997 injury.  Medical personnel present at the time of the injury did not document any relevant symptoms or treatment, and the Veteran later denied any such problems upon separation.

In sum, there is no reliable evidence linking the remote finding of deviated septum to service.  The contemporaneous records establish that the Veteran's nose and sinuses were normal at separation, he denied a pertinent history at separation, there was no objective medical evidence of deviated septum until March 2008, there was no mention of the injury was documented at the time diagnosis, and the Veteran's deviated septum did not manifest until many years after separation from service. We find the contemporaneous records to be far more probative and credible than the  reports of on-going symptoms since service.  The more probative evidence establishes that the remote onset of deviated septum is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and there is no doubt to be resolved.

III. Sleep Apnea

The Veteran's main assertion is that his diagnosed obstructive sleep apnea is secondary to his deviated septum and service-connected PTSD.  The Board will address theories of direct and secondary service connection.

Direct

Obstructive sleep apnea was diagnosed in 2005.  Obstructive sleep apnea is not a disorder identified as "chronic" under § 3.309(a).  As a result, these provisions are not applicable.

The Veteran has not provided a specific assertion as to how his obstructive sleep apnea is directly related to service, other than his previously discussed assertion that his deviated septum is the result of service.  A review of service treatment records shows no relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of sleep apnea.  At the Veteran's March 1993 separation examination, physical examination revealed normal mouth, throat, and nose.  The Veteran specifically denied frequent trouble sleeping and did not reference sleep apnea or relevant symptoms when listing his conditions previously referenced upon separation.

The July 2010 VA examiner did not provide an opinion linking the Veteran's sleep apnea directly to service.  Rather, he opined that it was attributable to the Veteran's weight and "modest obstruction from his deviated nasal septum which is a residual of an old nasal fracture."  As discussed above, the Board has determined that the nasal fracture, or deviated septum, is not related to service.  

The Board again acknowledges the previously referenced private medial opinions linking the Veteran's sleep apnea to service as a result of the deviated septum.  However, as these opinions are based on an inaccurate factual premise, they are of no probative value.

To the extent that the lay assertions of the Veteran and his family can be construed as evidence that he had a sleep apnea in service, the Board finds these statements are not credible.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Washington, supra; Buchanan, supra; Jandreau, supra.  However, the Veteran specifically denied any sleeping issues at his separation examination and relevant systems were normal upon physical examination.  As previously noted, the evidence of record suggests that the Veteran was not identified with sleep apnea until 2005.  There is no medical evidence of record documenting manifestations of sleep apnea or any other relevant condition in service.  The Board finds that the contemporaneous medical records outweigh the post-service lay statement of the Veteran and his family with respect to a direct link between the Veteran's sleep apnea and military service.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran and his family.  See Kahana, supra; see also Jandreau, supra. 

In sum, there is no reliable evidence linking the Veteran's obstructive sleep apnea to service.  The contemporaneous records establish that relevant systems were normal at separation and the Veteran specifically denied any sleep issues.  The more probative evidence establishes that he did not have obstructive sleep apnea during service and that his current disorder is not related to any event in service.  The evidence establishes that the remote onset of obstructive sleep apnea is unrelated to service.  For all of these reasons, service connection on a direct basis is not warranted for obstructive sleep apnea.  

Secondary Service Connection

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and, (3) nexus evidence establishing a connection between the service-connected disease or injury and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. §  3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. §  3.310 (b).

Any additional impairment resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that 38 C.F.R. §  3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

Specific to the Veteran's assertion that his obstructive sleep apnea is secondary to the deviated septum, the Board reiterates that service connection is not warranted for a deviated septum.  As a result, the VA medical opinion and private medical opinions linking the Veteran's obstructive sleep apnea to his deviated septum are of no probative value.  These medical opinions suggest that the Veteran's diagnosed obstructive sleep apnea is secondary to a non-service connected disability.  As a result, there is no indication that secondary service connection under the provisions of 38 C.F.R. § 3.310 is appropriate specific to this assertion.  

Regarding the Veteran's assertion that his obstructive sleep apnea is secondary to service-connected PTSD, he has submitted a November 2013 private medical opinion referencing a relationship between his PTSD and sleep apnea.  Specifically, the private examiner states that the Veteran's CPAP machine exacerbates the Veteran's PTSD, as a result of an association with the in-service stressor.  The examiner concludes that "[c]learly, it would be reasonable to conclude that these things are related."  This opinion is of no probative value, as it is suggesting an aggravation of the Veteran's PTSD by his sleep apnea, as opposed to causation or aggravation of the Veteran's sleep apnea by a service-connected disability.

Similarly, the Veteran testified at his November 2016 Board hearing that the use of a CPAP machine for this sleep apnea aggravates his service-connected PTSD.  The Veteran provided only a bare assertion with respect to his PTSD causing or aggravating obstructive sleep apnea.

In short, the Veteran has provided no evidence beyond a bare assertion that his service-connected PTSD causes or aggravates his obstructive sleep apnea.  Alternatively, the Veteran has provided evidence suggesting that his sleep apnea aggravates a service-connected disability, PTSD.

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, supra; Buchanan, supra; Jandreau, supra.  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his diagnosed obstructive sleep apnea to his service-connected PTSD.  To the extent that the Veteran's wife and sister have medical training, they have provided no substantive evidence of a medical link between the Veteran's service-connected PTSD and obstructive sleep apnea such as to warrant service-connection under 38 C.F.R. §  3.310.

The medical opinions of record either link the Veteran's sleep apnea to nonservice-connected deviated septum or suggest an aggravation of service-connected PTSD by sleep apnea, which is not consistent with the requirements of 38 C.F.R. §  3.310.  
No competent medical opinions appropriately linking his sleep apnea and PTSD have been presented.   The Board finds that the lay statements of record are outweighed by the VA examiner and private examiner's opinions that the sleep apnea is related to nonservice-connected deviated septum

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed obstructive sleep apnea is directly related to service, or in the alternative, secondary to a service-connected PTSD or other service-connected disability, and the claim must be denied. 



ORDER

Entitlement to service connection for deviated septum is denied.

Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD) and deviated septum is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


